      Case 1:19-cr-00237-LJV-HKS Document 103 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,


        v.
                                                          19-CR-237-V
 RICHARD E. KINSEY, JR.,                                  ORDER

               Defendant.



       The defendant, Richard E. Kinsey, Jr., was charged in an indictment with

conspiring to possess with intent to distribute, and conspiring to distribute, at least 50

grams of methamphetamine, in violation of 21 U.S.C. § 846 (Count 1); using and

maintaining a premises for the purpose of manufacturing, distributing, and using

methamphetamine, in violation of 21 U.S.C. § 856(a)(1) and 18 U.S.C. § 2 (Count 2);

and possessing firearms in furtherance of a drug trafficking crime, in violation of 18

U.S.C. §§ 924(c)(1)(A)(i) and 2 (Count 3). Docket Item 13.

       On January 30, 2020, Kinsey moved, inter alia, to suppress evidence, Docket

Item 30, and the government responded on April 17, 2020, Docket Item 42. United

States Magistrate Judge H. Kenneth Schroeder, Jr., heard oral argument on June 10,

2020; granted Kinsey’s motion for the preservation of rough notes and for leave to file

additional motions; and gave Kinsey until June 19, 2020, to file an affidavit of standing

in support of his motion to suppress. During oral argument and by text order issued on

June 10, 2020, Judge Schroeder denied Kinsey’s nondispositive motions. Docket Item

55.
      Case 1:19-cr-00237-LJV-HKS Document 103 Filed 11/16/20 Page 2 of 3




      On July 13, 2020, Kinsey filed an affidavit of standing. Docket Item 66. He

asserted that he lived at 320 Newland Avenue, Apartment 4, Jamestown, New York,

and therefore had a reasonable expectation of privacy in that residence. Id. On that

same date, Kinsey filed a second motion to suppress or, in the alternative, for a hearing

under Franks v. Delaware, 438 U.S. 154 (1978). Docket Item 67. Judge Schroeder

heard further oral argument on July 14, 2020.

      On October 23, 2020, Judge Schroeder issued a Report, Recommendation and

Order (“R,R&O”), recommending that Kinsey’s motion to suppress and his alternative

request for a Franks hearing both be denied. Docket Item 93. Specifically, Judge

Schroeder rejected Kinsey’s largely conclusory argument that the confidential informant

was unreliable. Id. at 5. On the contrary Judge Schroeder found that the confidential

informant was sufficiently reliable both because the informant testified in person before

Jamestown City Court Judge John L. LaMancuso and because that testimony was

corroborated by the sworn statements of City of Jamestown Police Department

Detective Jeremy Maggio. Id. at 5-6. Because there was no reason to believe that the

search warrant otherwise lacked probable cause, Judge Schroeder rejected the

defendant’s argument. Id. at 6. Moreover, Judge Schroeder reasoned that a

commonsense reading of the warrant leads to the obvious conclusion that the hallway

closets were part of the premises described in the warrant and that there was no merit

to Kinsey’s claim that the search of the hallway closets located inside Apartment 4 was

beyond the scope of the warrant. Id. at 7.

      With respect to Kinsey’s request for a Franks hearing, Judge Schroeder found

that Kinsey’s generalized and conclusory assertions of unreliability were insufficient and



                                             2
      Case 1:19-cr-00237-LJV-HKS Document 103 Filed 11/16/20 Page 3 of 3




belied by Judge LaMancuso’s handwritten notes. Id. at 8. Moreover, Judge Schroeder

found that Kinsey had failed to designate which statements in the search warrant

application were supposedly false or made with reckless disregard for the truth. Id. at 9.

Judge Schroeder concluded that “[s]uch speculation does not satisfy the requirements

imposed by the Supreme Court to warrant the holding of a Franks hearing.” Id.

         The parties have not objected to the R,R&O under Title 28, United States Code,

Section 636(b)(1), and Rule 59(b) of the Federal Rules of Criminal Procedure, and the

time to object now has expired. For that reason, the defendant has waived his right to

have the R,R&O reviewed. See Fed. R. Crim. P. 59(b)(2) (“Failure to object in

accordance with this rule waives a party’s right to review.”). Nevertheless, in its

discretion, this Court has carefully reviewed the R,R&O and the submissions to Judge

Schroeder. Docket Items 30, 42, 66, 67 and 93. Based on that review and the absence

of any objection, and for the reasons stated above and in the R,R&O, this Court adopts

the R,R&O in its entirety. Kinsey’s motion to suppress, or in the alternative for a Franks

hearing, is DENIED.



         SO ORDERED.



Dated:         November 16, 2020
               Buffalo, New York



                                               s/ Lawrence J. Vilardo
                                              LAWRENCE J. VILARDO
                                              UNITED STATES DISTRICT JUDGE




                                             3
